 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

    

eer my Page | of |

UNITED STATES DISTRICT COURT JUL 08 2019
SOUTHERN DISTRICT OF CALIFORNIA

CLERK, US CHETRICT COURT
United States of America JUDGMENT | BOUSHE RN VEINAT :CASEFORNIA
Vv (For Offenses Commitf&d’On or Afifr November 1, 1987) DEPUTY
, ar

 

 

Jesus Gabriel Irra-Urzua Case Number: 19-cr-01701-WVG

Emerson Wheat
Defendant's Attorney

REGISTRATION NO. 74588298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Superseding Information

CL! was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
§:1325{a}(2) Improper Entry by an Alien (Misdemeanor) Is
L] The defendant has been found not guilty on count(s)
Count(s) 1 of Underlying Information dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
5 Months

] Assessment: $10 WAIVED Fine: WAIVED
- Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents ir in
“~the defendant’s possession at the time of arrest upon their deportation of feinoval: -
C) Court recommends defendant be deported/removed with relative, charged incase.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

July 3, 2019
Date of Imposition of Sentence

LJ Ss—

HONORABLE WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE

19-CR-1701-WVG

 

 

 
